Citation Nr: 1236408	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  04-39 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder, a schizoaffective disorder, and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel






INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was most recently remanded by the Board in November 2011.  In August 2012, the Agency of Original Jurisdiction (AOJ) issued a supplemental statement of the case in which it continued the denial of the claim.  

Finally, in a December 2011 statement, the Veteran indicated that he had cancer which he felt was due to exposure to nuclear weapons in service.  It is unclear from the statement whether the Veteran is seeking service connection for cancer and, if so, the type of cancer claimed.  As such, this matter is referred to the RO for additional clarification.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."


FINDING OF FACT

The competent evidence does not support a diagnosis of PTSD or any other acquired psychiatric disorder during the appeal period.  


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder, to include PTSD, a schizoaffective disorder, and depression have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Before addressing the merits of the issues of the claims on appeal, the Board must first discuss whether VA has met its duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in April 2003 and May 2007 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if the claims are granted.  These letters accordingly addressed all notice elements and was followed by a readjudication of the claims.  Nothing more was required.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007) (where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial).

The Board also finds that VA's has satisfied its duties to assist the Veteran in the development of his claims.  His service treatment records and VA medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  He identified VA records and those records have been obtained.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Compliance with the terms of a remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  This matter was most recently remanded in November 2011.  The AOJ was directed to obtain current VA outpatient treatment records.  It did so.  In addition, it was directed to obtain a supplemental VA examination opinion.  Such an opinion was obtained in December 2011.  

The RO was also directed to attempt to obtain unit history records.  Here, the AOJ contacted the National Personnel Records Center and the Records Management Center but was unable to obtain the records.  While the AOJ did not seek the records from the National Archives and Records Administration, the Board finds that remanding the matter for the AOJ to do so would only delay resolution of the matter with no apparent benefit flowing to the Veteran.  In this respect, the VA examiner assumed that the Veteran's account regarding a stressful experience in service occurred as alleged.  However, as discussed below, this matter is being denied not because of a failure to verify an event in service but because the weight of the evidence is against a finding that the Veteran has a current psychiatric disability.  Accordingly, while there has not been absolute compliance with its remand directive there has been substantial compliance and any error to comply constitutes nothing more than harmless error.  
  
The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  

VA examinations took place in September 2009 and June 2010.  A supplemental VA opinion was obtained in December 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the VA medical records in the Veteran's claims file.  It considers all of the pertinent medical evidence of record as well as the Veteran's own statements and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  While the examiner was unable to diagnose a psychiatric disorder without resorting to speculation, he provided sufficient rationale why an opinion could not be provided.  Given such, and as discussed further herein, the Board finds that remanding the matter for additional opinion is not required.  See Jones v. Shinseki, 23 Vet. App. 382 (2010)(Holding that an examiner must provide an adequate rationale prior to concluding that an opinion could not be provided without resort to speculation.). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Background and Analysis

The Veteran contends that he has PTSD or an acquired psychiatric disorder as a result of stressful events during service.  Namely, he describes a situation when he drove a truck carrying a nuclear warhead.  He reports that the truck caught fire and had to be extinguished by fireman.  He states that the incident happened in November 1970 while stationed at Fort Carson with the 50th Ordinance Company.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection specifically for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required- provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat-related, then the veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 

Recent regulatory amendments changed the evidentiary standards regarding stressors based on a veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3)(2011).

Under the recent amendments, lay evidence may establish an alleged stressor where:  1) the stressor is related to the Veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of the Veteran's service; and 4) there is no clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3).

Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

The Veteran's service personnel records reflect that his military occupational specialty was as a light weapons infantryman.  Despite that occupational classification, the service records do not show foreign service or indicate that he was in receipt of awards or decorations indicating combat service.  

Hence, the alleged PTSD stressor is not alleged to be the result of combat, or fear of hostile military or terrorist activity.  

Thus, in order to prevail on his claim, the evidence must reveal a diagnosis of PTSD based on the alleged stressor and credible supporting evidence that the claimed in-service stressor occurred.  In the alternative, there must be evidence of an acquired psychiatric disorder that is etiologically related to his active military service.  

The Board has reviewed the evidence of record and finds that the preponderance of the evidence is against the claim.  In sum, even after assuming that the Veteran was exposed to the stressful circumstances that he describes did occur, the weight of the evidence is against a finding that the Veteran has PTSD or any other acquired psychiatric disorder.  

First off, the service treatment records do not reveal complaints, treatment, or diagnosis of any psychiatric disorders.  The Veteran's discharge examination indicated a normal psychiatric evaluation.  An April 1972 examination also indicated that the Veteran had a normal psychiatric examination.  There is also no evidence of a diagnosis of a psychosis within one year of service discharge.  Indeed, it is not until several years after service that a psychiatric problem is identified.  

In July 2000, the Veteran was treated for schizoaffective disorder.  At that time, he reported a history of drug and alcohol abuse and prior hospitalizations for depression.  There is also an indication that the Veteran had some type of psychiatric counseling/treatment in 1984.

The Veteran initiated his current claim in October 2002.  VA outpatient treatment records in 2002 include an August 2002 psychiatry note wherein the Veteran revealed that he was involved with nuclear weapons in service and that recent talk about targeting axis countries got him "stirred up."  In an April 2005 note, the Veteran reported that he had nightmares of the event when a truck carrying a nuclear weapon caught fire.  Active medications during this period included Sertraline and Diazepam.  A November 2005 treatment note references the Veteran's treatment for PTSD, anxiety, and depression.  An April 2006 toxicology record revealed that the Veteran's urine tested positive for opiates and cannabis.  

The Veteran underwent a VA examination in September 2009.  At such time, the examiner presumed that the truck fire incident occurred as alleged.  He also accepted as true the Veteran's contention that he would be required to destroy the nuclear weapons in the event of an invasion.  Following a thorough examination, however, there was no diagnosis of PTSD or any other acquired psychiatric disorder.  Rather, the examiner noted that the event in service did not involve actual or threatened death and the Veteran's response at the time and following the event did not involve intense fear, helplessness, or horror.  In addition, the Veteran's dreams involved being in service but were not nightmares of the truck incident.  Finally, his conflicts socially and at work were due to avoidant personality disorder.  

During a VA examination in June 2010, another examiner was unable to diagnose a psychiatric disorder.  The examiner noted that the Veteran was inconsistent in reporting his psychiatric history, his current psychiatric symptoms, and was dishonest concerning his past drug abuse.  The examiner added that the Veteran's involvement PTSD treatment programs did not in and of itself establish that he had been diagnosed as having PTSD.  In that regard, the examiner emphasized that the Veteran did not have a typical PTSD presentation and that his concerns were focused on what could have happened rather than experiencing overwhelming terror or horror at the time of the event.  A detailed discussion followed.  Finally, the Veteran's social isolation was due to a general distrust of others and not as a defense mechanism against interpersonal loss.  

In a July 2010 addendum, the examiner from the June 2010 examination reiterated that it was not possible to render any psychiatric diagnosis without resorting to speculation.  He again provided a rationale as to why rendering a diagnosis was not possible.  

The examiner provided a final addendum in December 2011.  At such time, he again reviewed the claims file for evidence of earlier diagnoses that were made during the pendency of the appeal.  However, even after reviewing the record again, he was unable to render a diagnosis for any timeframe without resorting to speculation.  He again emphasized that the record was replete with findings that the Veteran significantly minimized his history of substance abuse, that his report of psychiatric symptomatology was highly inconsistent, and that two comprehensive VA psychiatric examinations failed to diagnose an acquired psychiatric disorder.  

The Board finds that the VA examination opinions are persuasive and consistent the most probative evidence addressing whether the Veteran has a current psychiatric disorder.  The opinions rendered are based on an interview with the Veteran, a careful review of the claims file, and a psychiatric evaluation.  While the examiners were unable to render a diagnosis of PTSD, they provided a rationale as to what DSM-IV criteria were absent.  In addressing any other psychiatric disorders, the examiners also provided a rationale as to why a diagnosis was not possible.  Moreover, the current VA examiner reconciled the current medical record to conclude that he did not have a diagnosis at any point during the appeal.  Finally, to the extent that the Veteran has a personality disorder, such are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted.  38 C.F.R. § 3.303(c) (2011).

It is true that VA treatment records document diagnoses of PTSD, depression, and anxiety during the appeals period.  The Board also acknowledges that the Court held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim. 

The facts of the present case are clearly distinguished from those of McClain. There is no evidence that the Veteran had a disability that resolved during the pendency of the appeal.  Rather, as discussed above, the Board finds that the totality of the evidence fails to establish, nor has he had during the appeal period, a current diagnosis of PTSD or any other acquired psychiatric disorder.  

The Board has also considered the Veteran's opinion that he is entitled to service connection for PTSD or an acquired psychiatric disorder.  While the Board accepts the Veteran's statements that his duties in service involved working in close proximity to nuclear weapons, the Veteran is not competent to self-diagnose PTSD.  He has not offered statements describing symptoms of other psychiatric disorders that he attributes to service.  The Board notes, however, that the statements contained in the VA medical record do reveal inconsistencies as documented by the various VA examiners.  Those inconsistencies tend to reduce the probative weight afforded to his lay testimony.  


The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).   

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the Veteran's claims for entitlement to service connection for PTSD or any acquired psychiatric disability.  As such, the appeal is denied.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, a schizoaffective disorder, and depression is denied.  



____________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


